Exhibit 99.3 TRIPLE A MEDICAL, INC. Pro-Forma Consolidated Balance Sheet For the periods ended March 31, 2010 (Unaudited) ASSETS Triple A Medical, Inc Grand Silver, Inc Pro forma adjustments Pro-Forma Current Assets Cash and Cash Equivalents $ $ Accounts receivables Total Current Assets - - Computer Equipment, net Developed Software, net TOTAL ASSETS $ - - $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable and Accrued Expenses $ $ Subscription Deposits Line-of-Credit Total Current Liabilities - - Total Liabilities - - Stockholders' Equity Preferred Stock, $.001 par value, 20,000,000 authorized, issued and outstanding - - Common Stock, $.001 par value, 50,000,000 shares authorized, 14,270,500 shares issued and outstanding prior to recapitalization ) (a) and 9,513,667 after recapitalization Additional Paid-In Capital (a) Retained Earnings (Deficit) ) ) Total Stockholders' Equity - - TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ - - $ The accompanying notes are an integral part of these financial statemens. NOTE 1BASIS OF PRESENTATION On June 14, 2010, Triple A Medical, Inc. (“Triple A” or the “Registrant”) changed its corporate domicile, or place of incorporation, from the State of Nevada to the Cayman Islands (the “CAYMAN’S”) through a merger transaction (the “Merger”) into its wholly-owned subsidiary GRAND. Concurrently with the Merger, Triple A authorized a 2 for 3 reverse stock split of the Company's outstanding common stock, leaving 9,513,667 of outstanding common stock with a par value of $0.001 per share. Immediately prior to the Merger, GRAND had 9,513,667 common shares outstanding with a par value of $0.001 per share. The shares were exchanged at a ratio of 1:1 The accompanying pro forma schedule was prepared assuming the above transaction occurred on December 31, 2009 for the balance sheet and January 1, 2009 for the income statement. The audited financial statements of the Registrant have been used in the preparation of these pro forma consolidated financial statements. These pro forma consolidated financial statements should be read in conjunction with the historical financial statements of the Registrant. NOTE 2—PRO FORMA ADJUSTMENT (a) To reflect 2 for 3 reverse stock split. No Statement of Operations is presented as it is unchanged with the recapitalization, as Grand Silver, Inc. had no revenues or expenses. 2
